
	

114 HRES 351 IH: Expressing the sense of the House of Representatives regarding hydroelectric power.
U.S. House of Representatives
2015-07-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 351
		IN THE HOUSE OF REPRESENTATIVES
		
			July 8, 2015
			Ms. Herrera Beutler (for herself, Mr. Larsen of Washington, Mr. Newhouse, Mr. Reichert, and Mrs. McMorris Rodgers) submitted the following resolution; which was referred to the Committee on Energy and Commerce
		
		RESOLUTION
		Expressing the sense of the House of Representatives regarding hydroelectric power.
	
	
 That it is the sense of the House of Representatives that hydroelectric power is the most abundant source of clean, renewable energy in the United States and should be fully utilized in the Nation’s pursuit of energy independence and affordable energy for all people of the United States.
		
